DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: light-emitting portions in claims 1, 4, and 7; reference clock signal generation portion in claims 1 and 4; modulated clock signal generation portion in claims 1 and 4; control signal generation portion in claims 1, 2, 4, 6, and 7; control portion in claims 2, 3, and 8; first control signal generation portion in claims 7-8; and second control signal generation portion in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2020/0333723).
Regarding claim 1, Horiuchi teaches an image forming apparatus (Fig. 1 [0045]), comprising: 
a photosensitive drum 102a configured to be rotatable (Fig. 1 [0046]); 
a plurality of light-emitting portions (light emitting elements; Fig. 3c) arranged along a direction (longitudinal/main scan direction; Figs. 3a and 3c [0056]) of a rotational axis of the photosensitive drum, the plurality of light-emitting portions being configured to emit light based on image data in order to expose the photosensitive drum ([0047]); 
a reference clock signal generation portion 421 configured to generate a reference clock signal CLK with a predetermined period (i.e., cycle) (Figs. 4 and 5b [0077, 0079]); 
a modulated clock signal generation portion 422 configured to generate a modulated clock signal SS-CLK with a predetermined modulation period by spreading a spectrum of the reference clock signal and by modulating the predetermined period (Figs. 4 and 6 [0077]), wherein the plurality of light-emitting portions is configured to emit light for a lighting time (light emission timing) set based on the modulated clock signal ([0034, 0077]); and 
a control signal generation portion 406 configured to generate a control signal (line synchronizing signal 2) for controlling a timing at which the plurality of light-emitting portions emits light (Figs. 4 and 6 [0034, 0079]).
Horiuchi does not explicitly teach the control signal generated with a period of n times the predetermined modulation period (n is an integer greater than or equal to 1), as required by claim 1.  
Horiuchi, however, teaches that the exposure scanning cycle from one end of a light emitting element to the other end of the light emitting element in the surface light emitting element array chip is n (n: integer) times the modulation cycle (i.e., modulation period) of the SSCG ([0034-0036]).  Further, the control signal 2 is a line synchronizing signal that is synchronized with the modulation clock signal SS-CLK ([0079]).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the period of the control signal to have a period of n times the predetermined modulation period (n is an integer greater than or equal to 1).  One would have found it obvious to do so because the control signal is used to signal the start of the timing of the lighting of each line of light emitting portions. 
Regarding claim 2, modified Horiuchi teaches the image forming apparatus according to claim 1, further comprising: a control portion 400 (Fig. 4) configured to control the control signal generation portion 406 by controlling a timing at which the control signal generation portion generates the control signal ([0063]).
Regarding claim 3, modified Horiuchi teaches the image forming apparatus according to claim 2, wherein the control portion increases the lighting time based on a frequency of the modulated clock signal (frequency of SS-CLK increases and decreases as shown in Fig. 6) and a phase of the control signal ([0078, 0099]).
Regarding claim 4, modified Horiuchi teaches the image forming apparatus according to claim 2, further comprising: -40-10200636US01 a first circuit board 202 on which the plurality of light-emitting portions is arranged (Figs. 2-3 [0058]); a lens 203 for focusing light emitted from the plurality of light-emitting portions onto the photosensitive drum 102 (Fig. 2 [0053]); a holder 204 configured to hold the first circuit board and the lens (Fig. 2 [0053]); and a second circuit board 415 electrically connected to the first circuit board 202 via a cable 417 (Fig. 4 [0059]), the reference clock signal generation portion 421, the modulated clock signal generation portion 422, and the control signal generation portion 406 being provided on the second circuit board 415 (Fig. 4 [0060]).
Regarding claim 6, modified Horiuchi teaches the image forming apparatus according to claim 1, wherein the control signal generation portion generates with a period of n times the predetermined modulation period (n is an integer less than or equal to 7) the control signal ([0036]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (US 2020/0333723) in view of Mizuno et al. (US 2015/0362855, hereinafter “Mizuno”).
Regarding claim 5, modified Horiuchi teaches the image forming apparatus according to claim 1, but is silent regarding the specific structure of the plurality of light-emitting portions.
Mizuno teaches a similar image forming apparatus 6 (Fig. 6 [0136-0138]) wherein a plurality of light-emitting portions 62a (Fig. 7B [0140]) comprises: a substrate 62c (Fig. 7B)/10 (Figs. 1A-1B); a first electrode layer including electrodes 21/24 (Figs. 1A-1B [0040]) separately arranged on the substrate in the direction 62b of the rotational axis of the photosensitive drum 61 (Fig. 7B-7C [0140]); a light-emitting layer 22 stacked on the first electrode layer (Figs. 1A-1B [0076]), the light-emitting layer being configured to emit light when a voltage is applied thereto ([0083, 0135]); and a second electrode layer 23 arranged on an opposite side of the light-emitting layer 22 to a side on which the first electrode layer is provided (Figs. 1A-1B), the second electrode layer being configured to be transmissible with light ([0047]).
In the image forming apparatus of Horiuchi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize light-emitting portions having a structure as taught by Mizuno: a substrate; a first electrode layer including electrodes separately arranged on the substrate in the direction of the rotational axis of the photosensitive drum; a light-emitting layer stacked on the first electrode layer, the light-emitting layer being configured to emit light when a voltage is applied thereto; and a second electrode layer arranged on an opposite side of the light-emitting layer to a side on which the first electrode layer is provided, the second electrode layer being configured to be transmissible with light.  One would have been motivated to make this modification in order to provide an organic light emitting device in which electrical connection to an upper electrode is secured and a frame region is narrow (Mizuno [0009]).

Allowable Subject Matter
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record does not disclose or suggest the claimed “the second control signal generation portion being configured to generate the second control signal such that a phase of the second control signal is shifted by n times the predetermined modulation period (n is an integer greater than 1) relative to a phase of the first control signal” in combination with the remaining limitations of claims 7-8.

Prior Art
The prior art made of record and not relied upon is cited as related art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677. The examiner can normally be reached Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLA J THERRIEN/Primary Examiner, Art Unit 2852